Citation Nr: 1048186	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  05-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a left foot disorder, 
to include fracture.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to an increased rating for residuals of a 
fracture of the distal left fibula, currently rated as 10 percent 
disabling, to include a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to January 
1981.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This case has previously come before the Board.  The Secretary 
and the Veteran (the parties) filed a joint motion for remand 
(JMR), citing inadequate reasons and bases.  In August 2009, the 
Court vacated that part of the Board's May 2007 decision which 
denied service connection for a psychiatric disorder, including 
depression to include as secondary to service-connected residuals 
of a fracture of the distal left fibula, and denied an increased 
rating for residuals of a fracture of the distal left fibula, 
currently rated as 10 percent disabling.  The JMR notes that, 
"[t]he Court should affirm the denial of Appellant's claim of 
service-connection for a left foot disorder, to include bunions 
and cysts secondary to service-connected residuals of a fracture 
of the distal left fibula," and the August 2009 Order notes that 
the appeal in regard to that issue was "dismissed."  The case 
has been returned to the Board for further appellate review.

The Board notes that in January 2010, the Veteran filed a VA Form 
9 in association with a December 2009 statement of the case 
pertaining to the March 2009 rating decision in which service 
connection for PTSD, a left foot fracture, a back disorder, and a 
TDIU were denied.  Thus, these issues are properly before the 
Board.  The Board notes that, in this case, entitlement to a TDIU 
is to be considered part of the claim for an increased rating for 
residuals of a fracture of the distal left fibula.  See Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009).  

As noted, the appeal in regard to the denial of service 
connection for a left foot cyst/bunion secondary to the service-
connected fracture of the distal left fibula under Diagnostic 
Code 5280 in the March 2004 rating decision was denied by the 
Board in May 2007 and that decision is final with regard to 
service connection left foot cysts/bunions, and while a March 
2009 rating decision reflects that service connection for a left 
foot fracture was denied under Diagnostic Code 5280, there is 
relevant and probative evidence in regard to the left foot and 
thus, the claim will be considered on the merits.  The Board's 
rephrasing of the issue in regard to any of the issues on appeal 
does not prejudice the Veteran, as the claims will be considered 
de novo.

The Veteran testified before a Veterans Law Judge who is no 
longer employed with the Board.  Correspondence received in May 
2010 reflects that the Veteran does not desire another hearing.  
A transcript of the hearing has been associated with the claims 
file.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.

In an October 2008 statement, the Veteran asserted that an 
identified VA facility treated his three broken toes 
improperly resulting in improper alignment and imbalance.  
This issue is referred to the AOJ for the appropriate 
action.  


REMAND

The Veteran asserts entitlement to service connection for an 
acquired psychiatric disorder, to include depression and PTSD, a 
left foot disorder, and a back disorder, under a theory of direct 
and/or secondary service connection.  In addition, he seeks an 
increased rating for service-connected residuals of a fracture of 
the distal left fibula, currently rated as 10 percent disabling, 
to include a TDIU.  Having reviewed the evidence, the Board finds 
that further development is necessary for a determination.  

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2009).  Service connection basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).

Service connection may also be granted for chronic disabilities, 
such as psychoses and arthritis if such are shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as provided in 38 C.F.R. § 3.300(c), disability that is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  
This includes an increase in disability.  When aggravation of a 
veteran's nonservice-connected condition is proximately due to or 
the result of a service- connected condition, such veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

In regard to an acquired psychiatric disorder, the Board notes 
that in a March 2004 VA Form 21-526, the Veteran asserted 
entitlement to service connection for PTSD, bipolar disorder, and 
attention deficit disorder.  The Board notes that VA has an 
obligation to explore all legal theories, including those unknown 
to the veteran, by which he or she might be awarded service 
connection for a claimed disability.  Schroeder v. West, 212 F.3d 
1265, 1269-71 (Fed. Cir. 2000).  The Board is required to 
consider all evidence of record and to consider, and discuss in 
its decision, all "potentially applicable" provisions of law 
and regulation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).

Service treatment records are negative for relevant complaints or 
findings in regard to an acquired psychiatric disorder.  The July 
1981 separation examination report shows that psychiatric 
examination was normal, and it was noted that the Veteran denied 
a history of psychosis.  On the accompanying medical history, the 
Veteran denied having or having had frequent trouble sleeping, 
depression or excessive worry, and nervous trouble of any sort.  

Post-service medical records show the Veteran was treated for 
alcoholism in 1994, depression in 1995, and a bipolar disorder in 
2003.  The August 2003 VA examination report reflects a history 
of treatment for depression, and the examiner stated the Veteran 
did not meet the criteria for a diagnosis of depression or 
mention any physical ailment or discomfort to which his mental 
status could be attributed, adding that there was no relationship 
between his substance abuse and his service-connected left ankle 
fracture.  A November 2003 VA treatment record notes that the 
Veteran's depression was caused by alcohol dependency, and 
records, dated in October 2008, reflect a history of alcohol 
abuse, attempted homicide, antisocial personality disorder and 
bipolar personality disorder.  An upcoming appointment with a 
psychiatrist was noted, as was treatment by a new psychiatrist, 
as reflected in correspondence from the Veteran, received in May 
2009.  The up-to-date VA treatment records have not been 
associated with the claims file.  

The Board notes that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2010); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(f) 
(2010).

A January 2003 VA treatment record notes a positive PTSD screen, 
and a May 2003 record notes that a major assignment during 
service had been selecting sites for nuclear attack in the event 
of war.  In a February 2008 statement, the Veteran related in-
service incidents, to include those involving aircraft to which 
he was assigned, that caused him to fear for his safety during 
service.  In addition, in an October 2008 private record, the 
clinical counselor stated that the Veteran had symptoms of PTSD 
and was, "obviously affected by his service in the Vietnam War" 
and had had difficulty dealing with stressful situations since 
that time.  The Board notes that service in Vietnam has not been 
verified.  

The Board notes that effective July 13, 2010, VA has amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious injury, 
or a threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

In light of the above liberalizing issue, the Veteran should be 
afforded a VA examination to determine whether the Veteran has or 
has had an acquired psychiatric disorder, to include PTSD and 
depression, or any other acquired psychiatric disorder related to 
service or service-connected disability during the relevant 
period.  

As to the Veteran's claim in regard to the left foot, service 
connection for a left foot cyst/bunion secondary to residuals of 
a fracture of the distal left fibula was denied in a March 2004 
rating decision, and the Veteran asserts on appeal entitlement to 
service connection for a left foot fracture.  The Board notes 
that VA has an obligation to explore all legal theories, 
including those unknown to the veteran, by which he or she might 
be awarded service connection for a claimed disability.  
Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  The 
Board is required to consider all evidence of record and to 
consider, and discuss in its decision, all "potentially 
applicable" provisions of law and regulation.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).

In that regard, an October 1979 service treatment record 
associated with the in-service fracture of the left fibula notes 
good circulation to the toes with not unexpected ecchymosis to 
the "2-5 digit" of left foot.  In addition, the July 1981 
separation examination report shows that the feet were normal.  
The Board notes that while the September 2003 VA examination 
report notes no left foot abnormalities and no loss of function, 
an October 2007 VA treatment record reflects diagnoses of pes 
planus deformity and posterior tibial tendon dysfunction (PTTD), 
as well as a history of a fracture of the 4th and 5th metatarsal 
one year earlier.  In a February 2007 statement, the Veteran 
noted that he broke his foot secondary to his service-connected 
left ankle giving way when he was getting out of bed.  In an 
October 2008 statement, the Veteran asserted that an identified 
VA facility treated his three broken toes improperly resulting in 
improper alignment and imbalance.  
The impression of VA x-ray examination of the left foot in 
February 2009 was old healed fractures, no degenerative change 
involving the forefoot.  In light of the circumstances in this 
case, the Board finds there is insufficient evidence upon which 
to base a determination.  Thus, the Veteran should be afforded a 
VA examination to determine whether he has or has had a left foot 
disorder, to include fracture, at any time during the relevant 
period, related to service or service-connected disability.  

In regard to the back, the July 1981 separation examination 
report shows that the spine and musculoskeletal system were 
normal.  On the accompanying medical history, the Veteran denied 
having or having had recurrent back pain.  

A January 2008 VA record reflects an assessment of low back pain 
with mild degenerative disc disease with no significant stenosis.  
The February 2009 VA spine examination report notes that x-ray 
examination of the lumbar spine was normal, and while some 
limitation in motion was noted, the examiner opined that it was 
less than likely that the Veteran's low back pain was related to 
his service-connected left distal fibula fracture.  An opinion in 
regard to direct service connection was not provided.  The Board 
notes that VA has an obligation to explore all legal theories, 
including those unknown to the veteran, by which he or she might 
be awarded service connection for a claimed disability.  
Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  The 
Board is required to consider all evidence of record and to 
consider, and discuss in its decision, all "potentially 
applicable" provisions of law and regulation.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Court has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the 
Board finds that the examination report and opinion to be 
inadequate for a determination in regard to the whether a back 
disorder is related to service.  Thus, an opinion should be 
obtained, stated in the positive or negative in the specific 
terms noted in paragraph number 4 below, in regard to whether any 
identified back disorder is etiologically related to in-service 
disease or injury or otherwise related to service.  

In regard to the increased rating claim, the Board notes that the 
service-connected residuals of a fracture of the fibula are rated 
as 10 percent disabling under Diagnostic Codes 5003-5262.  In the 
selection of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the residual 
condition on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to the 
disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2010).  In the present case, the hyphenated diagnostic code 
assigned by the RO reflects that arthritis (Diagnostic Code 5003) 
is the service-connected disease and that impairment of the tibia 
and fibula (Diagnostic Code 5262) is the predominant residual 
condition.  See id.  See also 38 C.F.R. § 4.71a (2010).  

Diagnostic Code 5003 provides rating criteria for arthritis.  
Specifically, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by the limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 10 
percent ratings based on x-ray findings without limitation of 
motion will not be combined with ratings based on limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  VA 
regulations further provide regarding painful motion due to 
arthritis that it is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59.

Under Diagnostic Code 5262, impairment of the tibia and fibula, 
malunion of the two bones with slight knee or ankle disability 
warrants a 10 percent rating.  Malunion of the two bones with 
moderate knee or ankle disability warrants a rating of 20 
percent.  Malunion of the two bones with marked knee or ankle 
disability warrants a rating of 30 percent.  Nonunion of the 
tibia and fibula, with loose motion, requiring a brace, is 
assigned a 40 percent rating.  The Board notes that for the 
ankle, moderate limitation of motion is rated as 10 percent 
disabling, and marked limitation of motion warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

A February 2009 VA treatment record reflects complaints of the 
left ankle having given out the previous week resulting in a 
fall.  The Board notes that while remand is not required due to 
the mere passage of time when an otherwise adequate examination 
has been accomplished, in light of the circumstances in this 
case, to include the Veteran's assertions to the effect that his 
symptoms are worse and the evidence in that regard, the Veteran 
should be afforded a VA examination in order to obtain an opinion 
as to the degree of impairment due to service-connected residuals 
of a fracture of the fibula, to include an opinion as to any 
resulting impact on employability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the up-to date VA 
treatment records.  All records obtained 
should be associated with the claims file.  

2.  The AOJ should verify service in Vietnam 
in the positive or negative.  All efforts in 
that regard should be documented in the 
claims file.  

3.  After completion of the above to the 
extent possible, the AOJ should schedule the 
Veteran for a VA examination with a 
psychiatrist or psychologist.  The claims 
file must be made available for review and 
the examiner's attention should be directed 
to this remand.  All necessary tests should 
be accomplished.  The AOJ should request that 
the examiner express an opinion in terms of 
whether it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood) that any psychiatric 
symptoms/disorders identified at any time 
during the appeal period are attributable to 
in-service disease or injury or whether any 
identified symptoms/disorders are 
attributable (caused or aggravated) to 
service-connected disability.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

4.  After completion of 1 and 2 above to the 
extent possible, the AOJ should schedule the 
Veteran for a VA orthopedic examination to 
determine the existence/nature and/or 
etiology of a back disorder and a left foot 
disorder, as well as the degree of impairment 
due to the service-connected residuals of a 
fracture of the fibula.  The claims file must 
be made available for review and the 
examiner's attention should be directed to 
this remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner express an opinion in terms of 
whether it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood) that any back or left foot 
symptoms/disorders identified at any time 
during the relevant period are attributable 
to in-service disease or injury or whether 
any identified symptoms/disorders in that 
regard are attributable (caused or 
aggravated) to service-connected disability.

In addition, the AOJ should request that the 
examiner identify all symptoms related to the 
service-connected residuals of a fracture of 
the left fibula and provide an opinion in 
regard to the degree of impairment due to the 
service-connected residuals of a fracture of 
the left fibula, to include whether it is 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood), 
that the disability precludes the Veteran 
from obtaining and maintaining substantially 
gainful employment.  If any increase in the 
degree of impairment is identified during the 
relevant period, the date of the increase 
should be reported, to the extent possible.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

5.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all VA 
opinions obtained for adequacy.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

